Citation Nr: 1102742	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-27 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
right knee degenerative joint disease ("right knee 
disability"). 

2.  Entitlement to an initial rating in excess of 10 percent for 
left knee degenerative joint disease ("left knee disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had verified active military service from July 1979 
to July 1982 and from November 1995 to April 2004 and had 
unverified service from July 1975 to January 1987.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico that granted service connection and 
initial 10 percent ratings for the Veteran's left and right knee 
degenerative joint disease.

As the Veteran perfected an appeal to the initial ratings 
assigned following the grant of service connection, the Board has 
characterized these issues in accordance with the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for increased 
ratings), that requires consideration of the evidence since the 
effective date of the grant of compensation.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding of flexion limited to 30 degrees, 
extension limited to 15 degrees, or instability or subluxation of 
the right knee, even taking into account the Veteran's subjective 
complaints of pain and weakness.

2.  The objective and probative medical evidence of record 
preponderates against a finding of flexion limited to 30 degrees, 
extension limited to 15 degrees, or instability or subluxation of 
the left knee, even taking into account the Veteran's subjective 
complaints of pain and weakness.



CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 10 
percent for right knee degenerative joint disease are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.27, 4.71a, Diagnostic Code 
5020-5003 (2010).

2.  The schedular criteria for an initial rating in excess of 10 
percent for left knee degenerative joint disease are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.27, 4.71a, Diagnostic Code 5020-5003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist-Veterans Claims Assistance Act 
(VCAA)

With respect to the claimant's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Prior to the initial adjudication of the appellant's claims, VCAA 
letters were sent in June and August 2006, and another letter was 
sent to the Veteran in April 2008, that fully satisfy the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In particular, the VCAA notification: (1) informed the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informed the claimant about the information and evidence 
that the claimant is expected to provide.  The claims were 
readjudicated in an August 2009 supplemental statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's service treatment records, VA medical 
treatment records, and identified private medical records were 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  As such, VA has 
satisfied the duty to assist the Veteran in the development of 
his claims.  The Board may proceed without prejudice to the 
appellant.

The claimant was also afforded VA examinations in September 2006, 
November 2007, and June 2009 that assessed the severity of his 
knee disabilities.  38 C.F.R. § 3.159(c)(4).  These examinations 
are adequate as the Veteran's claim file was reviewed, the 
examiners reviewed the pertinent history, examined the Veteran, 
and provided a written opinion and findings.  The records satisfy 
38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claims for increased initial ratings, any 
questions as to the appropriate disability ratings or effective 
date to be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant).

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's claims 
files that includes his written contentions, service treatment 
and personnel records, and private and VA medical records and 
examination reports, dated from 2003 to 2009.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claims and what the evidence in the claims files shows, or fails 
to show, with respect the claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

The Veteran asserts that higher ratings are warranted for his 
knee disabilities.  In his August 2007 substantive appeal, the 
Veteran said that he experienced inflammatory arthritis in his 
joints to which he attributed his knee symptomatology.

The present appeal involves the Veteran's claim that the severity 
of his service-connected left and right knee disabilities 
warrants higher disability ratings.  Disability evaluations are 
determined by the application of a schedule of ratings which is 
based, as far as can practically be determined, on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. § 
4.27.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Additionally, although regulations 
require that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability 
rating, it is the present level of disability which is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
Nevertheless, as noted in the Introduction above, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation during the relevant 
rating period.  Fenderson.  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2010).  Inquiry must 
also be made as to weakened movement, excess fatigability, 
incoordination, and reduction of normal excursion of movements, 
including pain on movement.  38 C.F.R. § 4.45 (2010).  The intent 
of the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2010).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, 
where evaluation is based on limitation of motion, the question 
of whether pain and functional loss are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, limitation 
of motion, weakness, excess fatigability, incoordination, and/or 
impaired ability to execute skilled movement smoothly, and pain 
on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are also 
related considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the claimant.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. 
§ 4.40 does not require a separate rating for pain but rather 
provides guidance for determining ratings under other diagnostic 
codes assessing musculoskeletal function.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

By way of history, the record reflects that, in a January 2005 
rating decision, the RO granted service connection for left knee 
meniscocapular injury and patellar osteophytosis, evaluated as 10 
percent disabling under Diagnostic Code 5259 (symptomatic removal 
of semilunar cartilage), and service connection for right knee 
infrapatellar synovitis and patellar osteophytosis, assigned a 
noncompensable disability evaluation under Diagnostic Code 5020 
(synovitis).  

Then, in the November 2006 rating decision on appeal, the RO 
granted service connection for degenerative joint disease in the 
left and right knees and awarded 10 percent disability ratings 
under Diagnostic Code 5003.  A 10 percent rating for residuals of 
left knee meniscocapsular injury and patellar osteophytosis was 
continued, and is not on appeal.  (While in its decision 
rationale regarding the right knee, the RO said that a separate 
10 percent rating was warranted for slight instability or 
subluxation of the left knee under Diagnostic Code 5257, this 
appears to be erroneous, as such was not noted on that or any 
subsequent RO rating sheet.).  

The Veteran's service-connected knee disabilities are currently 
assigned 10 percent ratings under Diagnostic Code 5003 (left 
knee) and 5020-5003 (right knee).  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease to injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27.  Here, the Veteran's 
right knee disability is rated under Diagnostic Code 5020 that 
evaluates synovitis, and provides that a rating should be based 
on the limitation of motion of the affected parts as degenerative 
arthritis under Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or groups of minor joints 
affected by limitation of motion, to be combined not added under 
diagnostic code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Given the disability evaluations assigned the Veteran's knee 
disabilities, potentially applicable Diagnostic Codes provide 
ratings as follows.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010), if flexion 
of the knee is limited to 45 degrees, a 10 percent rating is 
assigned.  If flexion of the knee is limited to 30 degrees, a 20 
percent rating is in order.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010), if 
extension of the knee is limited to 10 degrees, a 10 percent 
rating is assigned.  If extension of the knee is limited to 15 
degrees, a 20 percent rating is in order.

In a precedent opinion by the VA General Counsel, it was held 
that separate ratings may be assigned in cases where a service-
connected knee disability includes both a compensable limitation 
of flexion under Diagnostic Code 5260 and a compensable 
limitation of extension under Diagnostic Code 5261, provided that 
the degree of disability is compensable under each set of 
criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The 
basis for the opinion is that the knee has separate planes of 
movement, each of which is potentially compensable.  Id.

In a separate precedent opinion, the VA General Counsel held that 
separate compensable ratings may also be assigned in cases where 
the service-connected disability includes both arthritis and 
instability, provided, of course, that the degree of disability 
is compensable under each set of criteria.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63604 (1997).  In this regard, under Diagnostic Code 
5257, impairment of the knee, manifested by recurrent subluxation 
or lateral instability, will be rated 10 percent disabling when 
slight, 20 percent disabling when moderate, and 30 percent when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The 
normal range of motion of the knee is from zero to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2010).

Upon review of the probative medical evidence of record, the 
Board is of the opinion that initial ratings in excess of the 
currently assigned 10 percent are not warranted for the Veteran's 
service-connected left and right knee disabilities.

VA and non-VA medical records, dated from 2003 to 2007, reflect 
the Veteran's complaints of bilateral knee pain, without clinical 
evidence of more than minimal loss of motion or a finding of 
instability.  Specifically, in a December 2005 VA orthopedic 
clinic note, the Veteran complained of recent right knee pain.  
Mild swelling, decreased range of motion, and mild warmth were 
noted.  Results of x-rays taken at the time showed degenerative 
spurring formation in the patella and suprapatellar effusion.  
When seen in the VA outpatient clinic in July 2006, the Veteran's 
range of motion was intact, his muscle tone was adequate, and 
there were no deformities.

On VA examination in September 2006, the Veteran gave a history 
of having bilateral knee pain since the mid-1990s and said he had 
osteoarthritis in both knees.  He complained of bilateral knee 
pain, stiffness, and occasional swelling that affected him on 
nearly a weekly basis, and rated his knee pain as a 6 out of 10.  
He denied heat or redness, instability, or any sensation of 
giving away.  The Veteran complained of flare-ups with a severity 
of 9 to 10 on the pain scale that affected him once or twice per 
week and lasted approximately three to four hours.  Damp weather 
and prolonged standing exacerbated his bilateral knee pain that 
was alleviated by taking medication.  The Veteran did not use any 
crutches, braces, or canes, and had no surgical procedures (on 
his knees).  He denied any episodes of dislocation or recurrent 
subluxation.  The examiner noted that the Veteran was independent 
in self-care and activities of daily living and was retired from 
the military.  

Objectively, range of motion of the Veteran's right and left 
knees was from 0 to 140 degrees, with pain in the last 30 
degrees, and without any functional loss.  Both knees showed 
extension to 0 degrees with pain evident in the last 20 degrees 
and no functional loss.  Stability test for median and lateral 
collateral ligaments and the anterior and posterior cruciate 
ligaments was negative, bilaterally.  McMurray test was positive 
at the left knee at the medial meniscus.  There was tenderness 
upon palpation in both knees at peripatellar areas.  Repetitive 
motion against resistance elicited pain in both knees without any 
evidence of weakness, fatigue, or additional functional loss.   
There was no objective evidence of effusion, redness, or heat.  
There was no ankylosis present and no unusual shoe wear pattern 
observed.  The VA examiner noted that results of a magnetic 
resonance image (MRI) of the right knee performed in January 2003 
showed infrapatellar synovitis, patellofemoral osteophytosis, and 
joint effusion.  Results of an August 2003 MRI of the left knee 
showed a Grade I medial collateral ligaments sprain, posterior-
medial meniscal tear, and menisco-capsular separation injury.  
The diagnoses were degenerative joint disease in the right knee 
and Grade I meniscal injury in the left knee.  

When seen by a VA rheumatologist in the outpatient clinic in late 
September 2006, the Veteran complained of intermittent joint 
swelling and pain, but demonstrated no swelling, tenderness, 
redness, or abnormal motion on examination.  The assessment was 
that he was symptomatic without evidence of synovitis or 
effusion.

The Veteran underwent VA examination in November 2007.  According 
to the examination report, the examiner reviewed the Veteran's 
medical records.  The examiner extensively recounted the 
Veteran's relevant service and post medical treatment.  The 
Veteran complained of joint pain without trauma, and with 
asymmetric joint swelling including to his knees.  He had 
decreased range of motion and stiffness with swelling and 
redness, and crepitation and discomfort associated with joint 
popping.  He took prescribed medication, and used ice and rest on 
the affected joints.  The Veteran used a one point cane when 
necessary.  He denied any episodes of dislocation or recurrent 
subluxation.  The Veteran was retired, and was able to do 
household chores and do cardio workouts on home equipment.  He 
was independent in his activities of daily living.  

Objectively, range of motion of the Veteran's right and left 
knees was from 0 to 130 degrees with no complaint of pain with 
passive or active range of motion.  The bilateral range of knee 
motion was not further functionally reduced after repetitive 
range of motion testing.  Functional deficits of the knees from 
130 to 140 degrees were noted.  There was bilateral knee medial 
and lateral tenderness to palpation and mild crepitation felt at 
the patella, bilaterally.  The Veteran walked without assistive 
devices with an equal step length, a normal cadence, and fluid 
and rapid ambulation.  There was no ankylosis.  The examiner 
noted that results of x-rays taken in September 2006 revealed a 
normal study of the left knee and degenerative spurring at the 
right patella and suprapatellar effusion.  Test results of the 
September 2006 VA rheumatology evaluation revealed a negative 
rheumatoid factor.  The pertinent diagnosis was left and right 
knee patellofemoral pain syndrome. 

Most recently, the Veteran underwent VA examination in June 2009.  
According to the examination report, the examiner reviewed the 
Veteran's medical records.  The Veteran complained that, since 
his last examination, he learned to live with the pain.  He had 
progressively worsening bilateral knee discomfort for which he 
took prescribed medication.  His knees swelled once and he 
treated them with heat and rest.  He denied a history of surgery.  
The Veteran complained of bilateral knee deformity, instability, 
pain, stiffness, weakness, incoordination, and decreased speed of 
joint motion.  He denied episodes of dislocation or subluxation 
but had locking episodes one to three times a month.  He also had 
repeated effusions, with warmth, redness, swelling, and 
tenderness that affected his joint motion.  The Veteran said he 
had severe flare-ups once a year that lasted up to a week and 
forced him to rest.  He was able to stand for up to one hour and 
walk from one to three miles.  Assistive devices included one 
cane and two crutches.  

Objectively, the Veteran had a normal gait.  There was tenderness 
and crepitus in both knees with crepitation and snaps and 
grinding in the right knee but not in the left one.  There was no 
instability or patellar or meniscus abnormality in either knee.  
Range of motion of the left and right knees was from 0 to 130 
degrees with objective evidence of pain with active motion in 
each knee.  There was no additional limitation or objective 
evidence of pain after repetitive motion.  The VA examiner noted 
that the Veteran was retired due to age since April 2004.  
Diagnoses included degenerative joint disease of the left knee 
associated with left knee meniscocapsular injury and patellar 
osteophytosis and right knee infrapatellar synovitis and patellar 
osteophytosis and degenerative joint disease.  The VA examiner 
commented that the Veteran's bilateral knee discomfort prevented 
him from driving, had a severe effect on his ability to shop, 
exercise, travel, bath, dress, groom and toilet himself, and 
severely affected his ability to play sports and participate in 
recreation.  

In light of the ranges of motion, noted above, the Veteran has 
not met the criteria for even a minimal compensable evaluation  
for his service-connected left and right knee disabilities under 
Diagnostic Code 5260 or 5261.  Still, in light of his pain, 
weakness, and discomfort he was assigned separate 10 percent 
ratings, apparently in accordance with DeLuca, and Diagnostic 
Code 5003.  However, objective evidence of dysfunction is not 
sufficient to assign a higher rating.

While, in September 2006 and November 2007, the Veteran denied 
that his knees locked or gave way, in June 2009 he said that they 
did and that VA examiner noted complaints locking episodes up to 
several times a month and the Veteran complained of instability.  
However, there was no clinical finding of instability or locking 
during the September 2006, November 2007, and June 2009 VA 
examinations, or in any outpatient clinical record.  Moreover, 
the most recent x-rays of the Veteran's knees, taken in September 
2006 were interpreted to show a normal left knee and degenerative 
spurring at the right patella with suprapatella effusion.  Since 
instability is readily observable by medical personnel, who have 
no apparent interest in the degree of compensation assigned, the 
clinical evidence is more probative than the Veteran's 
unsubstantiated claim of instability.  Even if occasional locking 
is present, this would not affect the evaluation assigned.  Thus, 
neither a higher rating nor a separate 10 percent rating for 
instability is warranted.  See VAOPGCPREC 23-97.

With regard to establishing loss of function due to pain, it is 
necessary that complaints be supported by adequate pathology and 
be evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.  The effects of pain reasonably shown to be due to the 
Veteran's service-connected right and left knee disabilities are 
contemplated in the currently assigned 10 percent ratings.  Even 
with consideration of the June 2009 VA examiner's note to the 
effect that knee swelling severely limited the Veteran's ability 
to perform his activities of daily life and prevented him from 
driving, there is no indication that pain, due to disability of 
the right and left knees, caused functional loss greater than 
that contemplated by the currently assigned 10 percent 
evaluations.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate 
evaluation for pain is not for assignment.  Spurgeon.

The preponderance of the objective medical evidence of record is 
against the Veteran's claim for initial ratings in excess of 10 
percent for his service-connected left and right knee 
disabilities.  Moreover, the evidence is not so evenly balanced 
as to allow for the application of reasonable doubt.  38 U.S.C.A. 
§ 5107(b).

The Board has also considered whether the Veteran's knee 
disabilities present an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular consideration is 
a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
schedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provide for a greater 
evaluation for additional or more severe symptoms; thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

The Board further notes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim for a total rating based 
upon individual unemployability due to service- connected 
disabilities is part of an increased rating claim when such claim 
is expressly raised by the Veteran or reasonably raised by the 
record.  In November 2007 and June 2009 the Veteran told the VA 
examiners he was retired due to age.  It has not been suggested 
that his knees preclude his employment.  Thus, any further 
consideration of the Veteran's claims under Rice is not warranted 
at this time.

Where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   
However, the evidence reflects that his symptoms have remained 
constant throughout the course of the period on appeal and, as 
such, staged ratings are not warranted.


ORDER

An initial rating in excess of 10 percent for right knee 
degenerative joint disease is denied. 

An initial rating in excess of 10 percent for left knee 
degenerative joint disease is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


